EXHIBIT 10.30


Independent Director Compensation


EPL Intermediate, Inc. pays its independent directors a cash fee of $2,500 per
day for attendance at meetings of the board of directors.  Members of the audit
committee and compensation committee who are independent directors receive the
following fees for attending committee meetings that are held on days other than
days when the board of directors meets: $2,000 per meeting to the Chairperson;
$1,000 per meeting to other members.


In October 2008, the Board of Directors of CAC adopted a Restricted Stock Plan
pursuant to which up to an aggregate of 5,000 shares of CAC common stock may be
awarded to independent directors as compensation for their services.  The
Company intends to award its independent directors restricted stock having a
value of $27,500 per year commencing 2009.  The restricted stock will vest in
equal increments over two years.  The Restricted Stock Plan is filed as Exhibit
10.11 hereto.
 
 
 
 

--------------------------------------------------------------------------------

 